

115 HR 1049 IH: Department of Defense Emergency Response Capabilities Database Enhancement Act of 2017
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1049IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2017Mr. Langevin (for himself, Mr. Coffman, Mr. LoBiondo, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo enhance the database of emergency response capabilities of the Department of Defense.
	
 1.Short titleThis Act may be cited as the Department of Defense Emergency Response Capabilities Database Enhancement Act of 2017. 2.Enhancement of database of emergency response capabilities of the Department of Defense (a)Deadline for implementation of database (1)In generalSection 1406 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2436; 10 U.S.C. 113 note) is amended by striking The Secretary of Defense shall maintain and inserting the following:
					
 (a)In generalCommencing not later than one year after the date of the enactment of the Department of Defense Emergency Response Capabilities Database Enhancement Act of 2017, the Secretary of Defense shall establish and maintain.
 (2)Use of existing database or systemThe Secretary of Defense may meet the requirement in the amendment made by paragraph (1) through use or modification of a current database or tracking system of the Department of Defense if the Secretary determines that such action will—
 (A)expedite compliance with the requirement in that amendment; and (B)achieve such compliance at a cost not greater than the cost of establishing anew the database covered by the requirement in that amendment.
 (b)Information required in databaseSubsection (a) of such section, as designated by subsection (a)(1) of this section, is amended— (1)in paragraph (1)—
 (A)by striking each State's National Guard, as reported by the States and inserting the National Guard of each State and Territory, as reported by the States and Territories; and (B)by striking home States and inserting home States and Territories; and
 (2)by adding at the end the following new paragraphs:  (3)Cyber capabilities of the National Guard that are identified by the Department as important to national security and for response to domestic natural or manmade disasters.
 (4)Cyber capabilities of the other reserve components of the Armed Forces that are identified by the Department as important to national security..
 (c)Information required To keep database currentSuch section is further amended by adding at the end the following new subsection:  (b)Information required To keep database currentIn implementing and maintaining the database required by subsection (a), the Secretary shall identify and revise the information required to be included in the database at least once every two years for purposes of keeping the database current..
			